Order issued November 29, 2012




                                          In The
                            Qniirt tif Atipiak
                     iftI! Hitrirt uf !trxzui it Iatkui
                                   No. 05-l0-00724-CV


SCOT POYNOR AND KIMBERLY YVONNE MILES POYNOR, INDIVIDUALLY AND
     AS NEXT FRIEND OF SPENSER ALEXIS MILES, A MINOR, Appellants

                                            V.

  BMW OF NORTH AMERICA, LLC AND BMW (US) HOLDING CORP., Appellees


                                         ORDER


                       Before Justices Bridges. FitzGerald, and Lang

      Appellants’ September 10. 2012 motion for rehearing is DENIED.




                                                 DAVII) L. BRIDGES
                                                 JUSTICE